                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     THOMAS DAVIDSON, et al.,                            Case No. 16-CV-04942-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER REAFFIRMING THE DENIAL
                                                                                             OF SUMMARY JUDGMENT ON
                                  14             v.                                          PLAINTIFFS' FLORIDA DECEPTIVE
                                                                                             AND UNFAIR TRADE PRACTICES
                                  15     APPLE, INC.,                                        ACT CLAIM
                                  16                    Defendant.                           Re: Dkt. No. 291
                                  17

                                  18          On December 21, 2018, Defendant Apple, Inc. (“Apple”) filed a motion for summary

                                  19   judgment as to, inter alia, Plaintiffs’ Florida Deceptive and Unfair Trade Practices Act

                                  20   (“FDUTPA”) claim relating to an alleged touchscreen defect in Apple’s iPhone 6 and iPhone 6

                                  21   Plus. Plaintiffs filed their opposition to summary judgment on January 17, 2019. ECF No. 302

                                  22   (“Opp.”). Apple filed its reply on February 1, 2019. ECF No. 306 (“Reply”).

                                  23          On February 25, 2019, the Court issued an order granting in part and denying in part

                                  24   Apple’s motion for summary judgment. ECF No. 324. The facts, procedural history, and legal

                                  25   standard are laid out in detail in the Court’s order, so the Court need not rehash them here. In the

                                  26   Court’s February 25, 2019 order, the Court denied summary judgment on Plaintiffs’ FDUTPA

                                  27
                                                                                         1
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER REAFFIRMING THE DENIAL OF SUMMARY JUDGMENT ON PLAINTIFFS' FLORIDA DECEPTIVE
                                       AND UNFAIR TRADE PRACTICES ACT CLAIM
                                   1   claim.

                                   2            Here, the Court takes the opportunity to clarify its February 25, 2019 order granting in part

                                   3   and denying in part Apple’s motion for summary judgment. Specifically, the Court addresses an

                                   4   argument raised in Apple’s motion for summary judgment regarding Plaintiffs’ claim under the

                                   5   FDUTPA relating to Florida Plaintiff John Borzymowski that was not explicitly addressed in the

                                   6   Court’s February 25, 2019 order.

                                   7            To state a claim under the FDUTPA, there are three elements: “(1) a deceptive act or unfair

                                   8   practice; (2) causation; and (3) actual damages.” Caribbean Cruise Line, Inc. v. Better Business

                                   9   Bureau of Palm Beach Cty., Inc., 169 So.3d 164, 167 (Fla. Dist. Ct. App. 2015) (quoting Kertesz

                                  10   v. Net Transactions, Ltd., 635 F. Supp. 2d 1339, 1348 (S.D. Fla. 2009)).

                                  11            Apple argues that Borzymowski suffered no actual damages because he sold his defective

                                  12   iPhone 6 Plus to third-party purchaser Gazelle.com. Mot. at 22. Apple argues that through
Northern District of California
 United States District Court




                                  13   Borzymowski’s sale, Borzymowski received “full value” for his iPhone 6 Plus. Id. Plaintiffs argue

                                  14   that the sale of the iPhone to Gazelle.com is “irrelevant to the damage Mr. Borzymowski suffered

                                  15   when he paid full price for his iPhone containing an undisclosed defect at the point of sale.” Opp.

                                  16   at 24. The Court agrees with Plaintiffs.

                                  17            Under Florida law, a FDUTPA claim accrues “on the date of sale.” S. Motor Co. of Date

                                  18   Cty. v. Doktorczyk, 957 So. 2d 1215, 1218 (Fla. Dist. Ct. App. 2007). Here, Borzymowski

                                  19   purchased his iPhone 6 Plus on September 19, 2014. ECF No. 172 at ¶ 12. Thus, Borzymowski’s

                                  20   FDUTPA cause of action accrued on September 19, 2014.

                                  21            Apple argues that Borzymowski suffered no actual damages. However, a FDUTPA cause

                                  22   of action’s damages “is the difference in the market value of the product or service in the

                                  23   condition in which it was delivered and its market value in the condition in which it should have

                                  24   been delivered.” Rollins, Inc. v. Heller, 454 So.2d 580, 585 (Fla. Dist. Ct. App. 1984) (emphasis

                                  25   added); see also Carriuolo v. General Motors Co., 823 F.3d 977, 986 (11th Cir. 2016) (“The

                                  26   FDUTPA damages formula calculates ‘the value of the product as promised minus the value of the

                                  27
                                                                                          2
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER REAFFIRMING THE DENIAL OF SUMMARY JUDGMENT ON PLAINTIFFS' FLORIDA DECEPTIVE
                                       AND UNFAIR TRADE PRACTICES ACT CLAIM
                                   1   product delivered.’”); Coghlan v. Wellcraft Marine Corp., 240 F.3d 449, 453 (5th Cir. 2001)

                                   2   (same). Therefore, here, damages are calculated by subtracting the value of the iPhone 6 Plus as

                                   3   promised (i.e., without the alleged touchscreen defect) minus the value of the iPhone 6 Plus as

                                   4   delivered (i.e., with the alleged touchscreen defect). Thus, the calculation of damages takes place

                                   5   at the point of sale.

                                   6           Apple has put forth no evidence showing that Borzymowski suffered no damages on

                                   7   September 19, 2014, when Borzymowski purchased his iPhone 6 Plus. Tellingly, Apple cites to no

                                   8   evidence in support of its blanket assertion that Borzymowski received “full value” for his iPhone

                                   9   6 Plus from Gazelle.com. Mot. at 22. To the contrary, the Court found in the order granting in part

                                  10   and denying in part Apple’s motion for summary judgment that there was a genuine issue of

                                  11   material fact as to “whether the alleged touchscreen defect exists, whether Apple had knowledge

                                  12   of its existence, and whether Apple engaged in a deceptive act or unfair practice by failing to
Northern District of California
 United States District Court




                                  13   disclose it.” ECF No. 324 at 14. Thus, there may have been a diminution in value of the iPhone 6

                                  14   Plus as a result of the alleged touchscreen defect.

                                  15           In sum, Apple’s argument that Borzymowski suffered no actual damages because he sold

                                  16   his iPhone 6 Plus to third-party Gazelle.com is unfounded in the law and facts. The Court

                                  17   reaffirms its decision denying summary judgment as to Plaintiffs’ FDUTPA claim.

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: March 1, 2019

                                  21                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         3
                                  28   Case No. 16-CV-04942-LHK
                                       ORDER REAFFIRMING THE DENIAL OF SUMMARY JUDGMENT ON PLAINTIFFS' FLORIDA DECEPTIVE
                                       AND UNFAIR TRADE PRACTICES ACT CLAIM
